STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 20, 2017
               Plaintiff-Appellee,

v                                                                  No. 331031
                                                                   Cass County Circuit Court
JOSEPH JAMES CHANDLER,                                             LC No. 14-010164-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and GADOLA, JJ.

PER CURIAM.

       Defendant, Joseph Chandler, was convicted of manufacture of methamphetamine, MCL
333.7401(2)(b)(i); maintaining a laboratory involving methamphetamine, MCL 333.7401c(2)(f);
and possession of methamphetamine, MCL 333.7403(2)(b)(i); pursuant to his guilty plea.
Defendant was sentenced to 6 to 30 years’ imprisonment for the manufacture of
methamphetamine conviction; 6 to 30 years’ imprisonment for the maintaining a laboratory
involving methamphetamine conviction, and 35 days’ imprisonment for the possession of
methamphetamine conviction. The sentences are concurrent, and defendant received credit for
35 days already served. Defendant appeals by leave granted.1 We affirm.

        In the instant case, defendant was arraigned in July 2014, for offenses that occurred in
April 2012. Defendant posted bond and was released. However, he was then arrested on
unrelated charges in another county on March 23, 2015. Defendant pleaded guilty, and his bond
was revoked in the instant case on June 9, 2015. Sentencing occurred on July 10, 2015. At
sentencing, the trial court credited defendant with a total of 35 days for time served. Based on
the time between when his bond was revoked on June 9 and his sentencing on July 10, defendant
was credited 32 days. He was also credited for an additional three days for his incarceration
resulting from his arrest in the instant case on July 11, 2014, until he posted bond on July 14.
The trial court stated that defendant was not entitled to credit from the time he was arrested for
the unrelated charges in the other county on March 23, 2015, because he was only entitled credit



1
 People v Chandler, unpublished order of the Court of Appeals, entered March 8, 2016 (Docket
No. 331031).


                                               -1-
for time served in connection with the offenses in the instant case after bond was revoked.
Defendant did not object to the calculation.

        Defendant argues on appeal that the trial court erred when awarding jail credit at
sentencing. In addition, defendant argues that his trial counsel was ineffective for failing to
object to the trial court’s jail credit calculation. We disagree.

        First, this Court did order the prosecutor to file a brief in this case. The concern of this
Court was as to when defense counsel was aware that defendant was incarcerated in another jail
and should have made a motion to revoke bond in the present case. Neither side, nor the record,
gives this court any evidence of when defense counsel was aware of this fact. Thus, we must
stay with the record which indicates that bond was revoked timely, which means defendant is not
entitled to additional jail credit.

       Because defendant failed to object to the calculation of jail credit at sentencing, the issue
is unpreserved. People v Meshell, 265 Mich. App. 616, 638; 696 NW2d 754 (2005).
“Unpreserved sentencing errors are reviewed for plain error.” Id. at 638.

       Michigan’s Sentencing Credit statute provides:

       Whenever any person is hereafter convicted of any crime within this state and has
       served any time in jail prior to sentencing because of being denied or unable to
       furnish bond for the offense of which he is convicted, the trial court in imposing
       sentence shall specifically grant credit against the sentence for such time served in
       jail prior to sentencing. [MCL 769.11b.]

        The Michigan Supreme Court held that “credit is to be granted for presentence time
served in jail only where such time is served as a result of the defendant being denied or unable
to furnish bond ‘for the offense of which he is convicted.’ ” People v Adkins, 433 Mich. 732,
742; 449 NW2d 400 (1989), quoting MCL 769.11b. Accordingly, this Court has held that a
defendant was not entitled to jail credit when he was incarcerated for another offense. People v
Givans, 227 Mich. App. 113, 125-126; 575 NW2d 84 (1997).

       Here, the trial court properly calculated defendant’s jail credit.2          Defendant’s
incarceration beginning on March 23, 2015, in another county was the result of charges in that
county and not the “result of [] defendant being denied or unable to furnish bond” in the instant


2
  Although defendant criticizes the prosecution’s delay in filing charges, defendant is not entitled
to jail credit while incarcerated for an unrelated offense. People v Prieskorn, 424 Mich. 327,
344; 381 NW2d 646 (1985). See also People v Waclawski, 286 Mich. App. 634, 688; 780 NW2d
321 (2009) (holding that the defendant was not entitled to jail credit for incarceration in another
state for an unrelated offense even if there was “excessive delay” in extraditing the defendant to
Michigan because the language in MCL 769.11b “specifically provides that a defendant is
entitled to credit for time served for the offense of which he is convicted”) (quotation marks
omitted).


                                                -2-
case. Adkins, 433 Mich. at 742 (quotation omitted). Defendant was unable to post bond in the
instant case starting on June 9, 2015, when his bond was revoked. Therefore, for the time
between March 23 and June 9, defendant was incarcerated on a separate offense. Givans, 227
Mich. App. at 125-126. Accordingly, the trial court properly awarded 35 days of jail credit.

       Moreover, trial counsel was not ineffective for failing to object to the trial court’s jail
credit calculation because trial counsel was not required to make a meritless objection at
sentencing. People v Rodriguez, 212 Mich. App. 351, 356; 538 NW2d 42 (1995). And as stated
previously, there is no record evidence of when defense counsel knew of defendant’s
incarceration in a different jail until the plea date, and defense counsel moved to have bond
revoked at that time.

       Affirmed.

                                                            /s/ Amy Ronayne Krause
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Michael F. Gadola




                                               -3-